department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-136-99 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject like_kind exchange between parent and subsidiary this field_service_advice responds to your request dated date wherein you asked that we reconsider aspects of our earlier advice of date regarding the subject taxpayer this field_service_advice is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer corp a x y equipment year issue tl-n-136-99 whether the service can take the position that an exchange of certain equipment among corporations within taxpayer’s consolidated_group does not qualify as a tax- free exchange under sec_1031 conclusion the service could correctly as a matter of law and policy challenge nonrecognition treatment here and assert that the transactions involved do not qualify under sec_1031 facts taxpayer owns operates leases and sells equipment and equipment parts in year taxpayer and corp a entered into an agreement for the sale of y used equipment the transfer of x of that used equipment is in issue here taxpayer’s basis in the equipment had been substantially reduced by depreciation over the years by the time it had agreed to sell the used equipment to corp a thus purportedly in order to avoid a large gain on the sale of this equipment taxpayer entered into tax-free_exchange agreements with two of its subsidiaries whereby the used equipment of taxpayer was swapped for certain new equipment recently purchased directly by the subsidiaries from an individual shareholder the new equipment had a relatively high basis compared to the long-depreciated basis of the old equipment the subsidiaries then transferred the equipment to corp a to satisfy taxpayer’s obligation under the sales agreement with corp a the subsidiaries apparently recognized and reported the minimal gain made on the transfer to corp a of the old equipment which now carried a much higher basis in the hands of the subsidiaries if allowed therefore the transaction enabled taxpayer to avoid the large gain inherent in a direct sale of its used equipment as well as to escape any required recapture_of_depreciation taken on that equipment law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of a like_kind which is also to be held for productive use in a trade_or_business or for investment the touchstone of sec_1031 is the requirement that there be an exchange of like-kind properties rather than a cash sale and reinvestment of proceeds young v commissioner tcmemo_1985_221 tl-n-136-99 an exchange is not limited to reciprocal transfers between two parties multiple- party and accommodating party exchanges are certainly allowed where a party acts as a mere conduit or agent for the taxpayer however the exchange is not cognizable under sec_1031 52_tc_394 pincite similarly passing the property to a sham or strawman also fails the test see 80_tc_491 pincite as we discussed in our earlier memorandum congress has recognized the inherent tax-avoidance motivations of exactly the type of transaction presented here it passed sec_1031 to end those possibilities by requiring a longer holding_period for the related_party swap to be allowed nonrecognition sec_1031 however was not in effect for the year in issue consequently it is unavailable to challenge this deal we note also that even under new sec_1031 related_party exchanges are not universally barred such swaps merely carry a longer holding requirement where a wholly-owned subsidiary purchased new trucks from a manufacturer while its parent sold its used trucks to the same manufacturer the transaction was treated as merely a tax-free_exchange between the related corporations and not as a separate sale and purchase 399_f2d_652 5th cir in redwing carriers it was the government successfully seeking to invoke sec_1031 treatment the swapping parties’ interrelationship however was never made an issue there are numerous other instances where related parties attempting to effect a sec_1031 transaction went unchallenged on that particular ground see eg 320_f2d_333 4th cir revrul_72_151 1972_1_cb_225 sole shareholder and corporation revrul_72_601 1972_2_cb_467 father and son moreover in boise cascade corp v commissioner tcmemo_1974_315 the service argued and the court’s opinion acknowledged that the parent subsidiary relationship of the swapping parties in and of itself had no effect on the availability of sec_1031 treatment to the transaction involved in the accommodating buyer cases the buyer under taxpayer’s specific direction buys the property that the taxpayer wishes to acquire before the exchange takes place in those circumstances the exchange qualifies under sec_1031 for the taxpayer but not with respect to the accommodating buyer that is because the buyer did not acquire the property it eventually passed on to the taxpayer with the requisite holding intent revrul_77_297 1977_2_cb_304 tl-n-136-99 case development hazards and other considerations in our earlier advice we counseled that there were few if any litigating hazards in asserting that the prearranged nature of the transaction and the recent creation of the particular corporate subsidiaries used in the deal created a bar to sec_1031 nonrecognition treatment in short the holding requirement of the statute was left unfulfilled by taxpayer when its subsidiaries merely acted as its agent which is distinct from their related_party status for an agent may be related or unrelated because of our presumption regarding that agency relationship here the intent of the subsidiaries was thus attributable to taxpayer the subsidiaries intended to dispose_of the economic reality of the transaction involved we felt it was clear notwithstanding the subsidiaries recognizing a small gain it was the taxpayer itself merely selling off old assets and buying new ones with the cash proceeds while we believe that is still the correct answer immediately so sec_1031 was unsatisfied given the even though we believe this proscribed agency situation and the cash-sale-with- reinvestment reality aptly describe the true nature of the transaction presented by this case we must concede that the facts still remain that valid related_party transfers under sec_1031 have been allowed to occur though inherently suspect nonetheless and that the deal here closely resembles the permissible trade-in described in revrul_61_119 1961-1c b suspicion and supposition set_aside therefore the other precedents seem to require that a firmer basis for showing that a subsidiary or any related_party merely acted as an agent must be established in this case that fact has probably not been adequately developed see fredericks v commissioner tcmemo_1994_27 2in addition although we will not cite them here we noted at least seven private letter rulings involving sec_1031 and various related parties where the relationship was never used to establish a disqualifying agency tl-n-136-99 -5- by gerald m horan senior technician reviewer income_tax accounting branch for example whereas in redwing carriers supra there were indicia of transactional unity that established a definite contractual interdependency between the sale of the new trucks and the trade-in of old trucks leading to the appropriate invocation of sec_1031 treatment on the facts currently before us it cannot be similarly noted that t here would have been no purchase of new trucks or tractors or airplanes here without concurrent and binding agreements to purchase taxpayer’s used equipment id pincite
